Case 1:20-cv-02328-LDH-CLP Document 27 Filed 08/15/20 Page 1 of 3 PageID #: 781




      August 15, 2020

      By CM-ECF
      Hon. LaShann DeArcy Hall
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

      Re: Islam et al. v. Cuomo, et al., 20-CV-2328 (LDH)(CLP)

      Dear Judge DeArcy Hall:

              Plaintiffs submit this response to Defendants’ Status Report filed August 10, 2020,
      pursuant to the Court’s July 28, 2020 Memorandum and Order. In light of Defendants’
      “significant concerns” that they may not be able to comply with timelines established by
      the Court’s July 28 Order, see Decl. of Lars Thompson, Dkt. # 26-1, at ¶17, Plaintiffs
      suggest various alternate means to resolve the backlog within the timeframe ordered by the
      Court.

              As an initial matter, Plaintiffs seek additional clarity on what level of
      documentation claimants must provide in order to have their reconsiderations processed
      and approved; e.g., would 1099s suffice, or, must claimants submit more detailed earnings
      statements that may more accurately depict their gross earnings. Plaintiffs have reached
      out to Defendants several times asking to confer on certain logistical points such as this
      which may make processing of requests for reconsiderations simpler and less time-
      consuming. If, for example, 1099s alone are acceptable this would take far less time to
      process, compared to a review of 65 weekly payment statements from Lyft, which
      Plaintiffs have reason to believe may more accurately represent actual gross earnings than
      1099s. Plaintiffs and Defendants should be aligned on seeking accurate and expeditious
      resolution of the backlog; nonetheless, Defendants have not agreed to confer with
      Plaintiffs, and have provided no guidance on these and other questions.

              To resolve the backlog in compliance with the Court’s order, Defendants can use
      the Uber-provided data to expedite correction of claimants’ benefit rates. Even if the
      Uber-provided data is not susceptible to direct entry into DOL’s computer system for
      calculating UI benefit rates, as Defendants have argued, the DOL is clearly able to access
      that data and run queries within it. See Decl. of Lars E. Thompson, Dkt. #26-1, at ¶ 8.
Case 1:20-cv-02328-LDH-CLP Document 27 Filed 08/15/20 Page 2 of 3 PageID #: 782




      Plaintiffs note that Defendant DOL could eliminate a substantial amount of the manual
      review of wage data required by review of individual requests for reconsideration, if it
      applied the amount of gross earnings contained in Uber’s submissions to claimants’
      accounts, even if by manual entry.

              Further, Plaintiffs note that requests for reconsideration could be processed by
      crediting the amount of gross earnings listed on claimants’ requests for reconsiderations (a
      one-page form), and then reviewing the supporting documentation for confirmation after
      issuing revised monetary benefit determinations. Such a process could significantly
      expedite Defendants’ review of claimants’ requests for reconsideration. The DOL is
      empowered to review such employee provided information to determine the amount of
      worker earnings. See New York Labor L. §§ 571 (If an employer fails to report wages as
      required, “the commissioner shall determine the amount of contribution due from such
      employer and the amount of wages paid by such employer on the basis of such information
      as may be available”); 597(2) (Whenever a claimant’s base period includes a completed
      calendar quarter for which a wage data report is not due or has not been received and the
      claimant provides information as required by the commissioner, the commissioner shall
      determine such claimant’s entitlement and benefit rate using the information the claimant
      provided for such quarter.”). Indeed, it bears noting that when the DOL accepts reports of
      earnings for UI purposes from employers, employers need only report quarterly wages
      with no supporting documentation. See NYS-45, Quarterly Combined Withholding, Wage
      Reporting, and Unemployment Insurance Return, available at
      https://www.tax.ny.gov/pdf/current_forms/wt/nys45_fill_in.pdf (Date Accessed: Aug. 14,
      2020); https://www.tax.ny.gov/bus/ads/efile_addnys45.htm (Date Accessed: Aug. 14,
      2020). If, after such reviews, any claimants received overpayments, DOL could then make
      corrections accordingly but without the need for further delay in delivering claimants’
      benefit amounts.

              In addition, New York law empowers the DOL to obtain earnings information from
      employers, like Lyft, who have not yet provided such information to the DOL. See N.Y.
      Labor L. §§ 575(1) (Employers must maintain records of amount of employee
      remuneration and make such records available to the DOL for inspection; violation of this
      section is a misdemeanor); §623 (“Any person who refuses to allow the commissioner or
      his authorized representative to inspect his payroll or other records or documents relative
      to the enforcement of this article shall be guilty of a misdemeanor.”); N.Y. Tax Law
      §674(a)(4)(A) (requiring employers to file reports of wages paid), 12 N.Y.C.R.R. §§472.2,
      472.3(c) (same); 12 N.Y.C.R.R. 472.13(f) (requiring employers to respond to DOL
      requests for information needed to make a correct unemployment eligibility
      determination). The DOL is certainly empowered to and, must at least ask for these
      records, if doing so may expedite their processing of claims, and allow it to comply with
      this Court’s order.

             If, however, the only way that the DOL can comply with the Court’s deadline is to
      continue with its process of manual review of more than 40,000 claims and
      reconsiderations, then the DOL must assign more staff to handle these claims. Defendant
Case 1:20-cv-02328-LDH-CLP Document 27 Filed 08/15/20 Page 3 of 3 PageID #: 783




      Reardon recently noted that, in response to the pandemic, the DOL increased its staffing
      for unemployment claims from 400 to 7000 employees, and that the DOL currently has
      around 4,500 employees working on or, trained to work on, unemployment benefit claims.
      Joint Public Hearing: Impact of COVID-19 on the Workforce (video), at 9:08; 27:00,
      available at https://www.nysenate.gov/calendar/public-hearings/august-13-2020/joint-
      public-hearing-impact-covid-19-workforce (Date accessed: Aug. 15, 2020). Plainly, the
      DOL has shown its ability to nimbly appoint and transfer large numbers of employees to
      deal with immediate UI demands and could add more employees to the taskforce if needed
      to comply with the Court’s deadline.


      Sincerely,


      /s/ Nicole Salk                                   /s/ Zubin Soleimany
      BROOKLYN LEGAL SERVICES                           ZUBIN SOLEIMANY, Esq.
      Nicole Salk                                       New York Taxi Workers Alliance
      Sarah E. Dranoff                                  31-10 37th Ave. Ste. 300
      Udoka Odoemene                                    Long Island City, NY 11101
      105 Court Street, 4th Floor                       (718) 706-9892
      Brooklyn, NY 11201                                Attorney for Plaintiffs
      (718) 237-5544




      cc:    Counsel of Record (via CM/ECF)
